Lowe, J.
i pbacttoeofobSections. Among the errors assigned, is the objection, that the court refused to dismiss the petition, original and supplemental, for the alleged reason that it was multifarious, and, also, for the additional reason tbat it showed a misjoinder of parties. The record fails- to show that any application, by motion, demurrer, or *168otherwise, was made to the court below for this purpose. These defects in the pleadings were not legitimately raised and passed upon below, and, therefore, are precluded from consideration here.
„ „ toánicli breach. We discover no error in overruling the motion for a new trial. But it is insisted that inasmuch as the title to one of the tracts was found to be defective, and not corrected till at the trial of this cause, that the courj. ghoupj have rebated the interest which had accrued upon said claim prior to such correction. The evidence shows that the defendant took possession of the mortgage premises immediately after his purchase, and has had undisturbed use and possession of the same ever since; that the defect in the title, of which he complained, relates only to the first of the above tracts described, which is chiefly timber, and uncultivated, except six or eight acres that were inclosed, and had been tilled; that he obtained from it his firewood, and had made and removed therefrom no inconsiderable amount of rails; that it does not appear that he ever proposed or offered to pay the debt at any time before suit was brought. These facts, taken in connection with the character of the infirmity of the title; that the same was not vital; that it consisted simply in neglecting to record one deed, and to designate in another the township and range in which the land was situated, furnish but slight grounds for the rebatement of the interest. Having had possession of this land all the while, the use thereof, according to the testimony of the defendant himself} has been worth to him no small amount. In equity, at least, he has had all the title that any one has ever had in this land. If the defect in the title, of which he complains, amounts at all to a breach of the covenant of seizin, it is purely technical, and if he had brought his action upon said covenant for damages, certainly his recovery would have been merely nominal. As illustrative of this *169point, see Nosler v. Hunt, 18 Iowa, 212. The judgment is
Affirmed.
Cole, J., being of counsel, took no part in this case.